DETAILED ACTION
Notice of Pre-AIA  or AIA  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed  8/10/2022. Claims 1-4 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  (MPEP 2173.05(u)). For example, 
Flavourzyme(RTM) should be properly indicated as “peptidase preparation from Aspergillus oryzae”, Alcalase(RTM) as alkaline protease.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109097427 A) and Jiang et al. (CN 110669814 A), cited in an IDS;  in view of Ma et al. (US 2018/0023110 Al),  and   further in view of Hu (CN 104920783 A) ,  Edens et al. (WO2006005757A2), Yamamoto (US6,994,987)  and Cai et al. (CN 108606156 A).
Regarding claim 1, Zhao discloses preparing wheat gluten peptides with molecular weight less than 3 kDa by twin-screw extruder extrusion, ultrasonic pretreatment, enzymatic hydrolysis, alcohol precipitation and column chromatography separation.  Zhao does not specifically disclose preparing IPP- and VPP-rich hydrolysate from gluten protein. 
Jiang however, discloses a method  pretreatment of wheat gluten with electrolyzed water, preparing the wheat gluten suspension, carrying out two step enzymatic hydrolysis with alkaline protease (Alcalase(RTM)  as claimed) under conditions overlapping the claimed conditions in step (2), and protease from Pseudomonas aeruginosa, then filtering, concentrating and spray-drying, to obtain hypotensive peptides. One of ordinary skill in the art would therefore consider a method in Zhao to enable preparing hypotensive peptides, with a reasonable expectation of success 
Jiang does not specifically disclose an ultrasonic treatment as claimed in step (1) in the method of the invention, but refers to prior art that suggests an ultrasonic treatment before enzymolysis.  Ma et al. disclose that ultrasonic treatment of wheat gluten suspension prior to treatment with Alcalase at pH 9 and temperature of 50 deg. C [0076] improves recovery of bioactive peptides, motivating one of  ordinary skill in the art to consider a method as in Zhao to prepare hydrolysates rich in hypotensive peptides, with a reasonable expectation of success. 
Ma discloses microbial protease is one or more chosen from Alcalase (RTM: Proteolytic enzyme), Neutrase (RTM: Neutral, zinc metallo endo-protease from Bacillus amyloliquefaciens), Flavourzyme (RTM): Peptidase from Aspergillus oryzae preparation), Protease A "Amano" 2SD (RTM: Food grade enzyme produced by Aspergillus), Protease M "Amano" SD (RTM: Food grade enzyme produced by Aspergillus), papain and trypsin, in a process to prepare gluten oligopeptide product. Ma does not specifically disclose the claimed conditions of treatment. However, Hu discloses a two-step treatment of wheat gluten with alkaline protease under conditions in the claimed range, and a complex enzyme comprising alkaline protease, neutral protease and flavor protease to obtain peptides, with separation of hydrolysate by ultrafiltration and membrane cutoff 5000 Da, and decolorization and drying. As generally known in the art, Flavourzyme(RTM)  provides debittered proteolysis products and would have been a natural choice for one of ordinary skill in the art looking to prepare a product with reduced bitterness.  The complex enzyme is added in mass percentage concentration of 0.5% to 0.1%, by weight of wheat gluten protein, falling within the claimed range, the temperature is 40 to 60 degrees centigrade under the condition of enzymolysis for 2 to 8 hours. 
The art cited above discloses sodium hydroxide in providing alkaline conditions for enzymolysis. Sodium carbonate solution recited for this purpose in the claim is considered a functionally equivalent preferred selection, absent evidence to the contrary.
In each step after enzymolysis, the prior art discloses inactivation of enzyme by heating. 
Zhao, Jiang, Ma and Hu do not specifically disclose IPP and VPP enriched gluten hydrolysate.
Edens however, discloses preparing  IPP and VPP enriched protein hydrolysates derived from casein, wheat gluten or maize gluten (page 20 lines 19-22) by hydrolysis with a  proline specific endopeptidase from Aspergillus niger, and Flavourzyme (exemplified by casein in Examples 12 and 13). Furthermore,  in preparing IPP and VPP rich hydrolysates from casein, Yamamoto  discloses (column 2 lines 13-24) that: 
“it is generally preferable to use a combination of a peptidase which digests peptides from the N terminus such as aminopeptidase, and a peptidase which digests from the C terminus Such as a carboxypeptidase and/or an oligopeptidase. Specifically, when papain, “PROTEASE ATM' (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), “PROTEASE MTM” (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), “PROTEASE PTM” (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), or the mixtures thereof is employed as the proteinase, it is preferable to cooperatively use a combination of the aminopeptidase and the carboxypeptidase and/or oligopeptidase as the peptidases.”  Further, (column 4 lines 52-57) “the order for contacting the proteinase and the peptidase with the material containing the milk casein is not particularly limited as long as the material containing the milk casein may be digested with the proteinase to produce the intermediate peptide which may be digested with the peptidase to obtain the desired tripeptide.”

A two step hydrolysis was therefore known to produce IPP, VPP enriched hydrolysates from a substrate at the time of the invention
As Zhao, Jiang, Ma, Hu , Edens  and Yamamoto are directed to preparing wheat gluten hydrolysates by a 2-step hydrolysis with enzymes as discussed above, it would have been obvious to one of ordinary skill in the art to consider a method in Zhao in conjunction with known separation and/or purification treatments as for example disclosed in Edens, to recover IPP and VPP enriched hydrolysates from wheat gluten, with a reasonable expectation of success. 
Regarding claims 2 and 3, Edens discloses that after separation, and for example, decantation, filtration or low speed centrifugation, the supernatants from hydrolysis by proline specific endoprotease containing the biologically active peptides can be recovered in a purified state. This resulting peptide containing composition (or soluble peptide containing composition) is optionally treated with an additional enzyme, for example to increase the level of active ACE inhibiting peptides (Examples 12 and 1 3), or the peptide composition may be contacted with selective binders such as active carbon, chromatographic resins from the Amberlite XAD range (Rohm) or butyl-sepharose resins as supplied by Pharmacia (page 25 paragraph 2). 
Regarding claim 2, Edens discloses that the peptides of the invention include IPP (M=325.2), LPP (M=325.2), VPP (M=311 .2),WVPP (M=509.3) and VVVPPF (M= 656.4), which are expected to be present in an ultrafiltration permeate in Zhao, with a molecular weight cutoff of 3 kDa and the instantly claimed 5 kDa.
Regarding purification steps in steps (5) and (6) and in claim 4, the art as above does not specifically disclose adsorption by a cation exchange resin. Cai however, in preparing oligopeptide fractions from wheat gluten discloses steps of adding protease to wheat gluten powder, performing enzymolysis to obtain the enzymolysis liquid, enzymolysis liquid to centrifuge, and orderly filtering the centrifugal liquid, purifying with macroporous absorption resin, cation exchange resin purification and anion exchange resin purification process.  As Zhao and Cai are both directed to enzymolysis and purification of wheat gluten oligopeptides, it would have been obvious to one of ordinary skill in the art to use a cation exchange resin under suitably optimized conditions to obtain the desired hydrolysate of IPP and VPP rich fractions with a reasonable expectation of success. Furthermore, the skilled person will know how to determine a suitable pH range for adsorption and elution to obtain the desired peptide fractions. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) 
Claims 1-4 are therefore prima facie obvious in view of the art. 
Response to Arguments
	Applicant’s arguments in view of amendments have been considered. 
	Claim amendments clarify that the enzymes used are Flavourzyme(RTM), which is known to comprise multiple protein hydrolyzing enzymes, and papain. The previous rejection under 35 USC 112(b) is therefore withdrawn. However, the claim is indefinite for the reasons provided in the current Office action. 
	As detailed in the office action, the claimed pretreatment steps, treatment with known mixed proteases, flavor modifying proteases, and purification steps are disclosed in the combined prior art to produce wheat gluten hydrolysates comprising IPP, VPP. Therefore the general conditions are disclosed in the combination of art.  
	 Regarding applicant’s argument that the duration of ultrasonic treatment is shorter than in the prior art , a meaningful comparison with the combination of prior art cannot be made based on a single parameter.
	Regarding applicant’s arguments that Zhao, Jiang and Ma and Hu do not specifically disclose IPP and VPP enriched hydrolysate, it is pointed out that the general conditions to obtain a hydrolysate from wheat gluten by ultrasonic treatment , multienzyme treatment steps as claimed,  are disclosed in the art. It would have been within the technical capability of one of ordinary skill in the art to selectively obtain desired enriched fractions from a hydrolyzed  material by generally known methods.
Applicant’s argument that higher yield of targeted peptides is obtainable with the use of sodium carbonate as alkali, is  not commensurate in scope with the disclosed invention. No comparative data is available, as the comparison in exemplary embodiments is with “wheat gluten raw material” and not with a material that was treated with a different alkali. 
Regarding Edens, applicant argues differences between the specificity enzymes  used in the reference to effect hydrolysis as compared to the enzymes used in the claimed invention. The soluble peptide containing composition in Edens is optionally treated with an additional enzyme, for example to increase the level of active ACE inhibiting peptides (Examples 12 and 13), or the peptide composition may be contacted with selective binders such as active carbon, chromatographic resins from the Amberlite XAD range (Rohm) or butyl-sepharose resins as supplied by Pharmacia (page 25 paragraph 2).
No unexpected effects of the claimed method steps are described. Applicant is practicing within  knowledge that was available to one of ordinary skill in the art at the time of the invention.
For example, in preparing IPP and VPP rich hydrolysates from casein, US 6,994,987 discloses (column 2 lines 13-24) that: 
“it is generally preferable to use a combination of a peptidase which digests peptides from the N terminus such as aminopeptidase, and a peptidase which digests from the C terminus Such as a carboxypeptidase and/or an oligopeptidase. Specifically, when papain, “PROTEASE ATM' (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), “PROTEASE MTM” (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), “PROTEASE PTM” (manufactured by Amano Pharmaceutical Co., Ltd., Nagoya, Japan), or the mixtures thereof is employed as the proteinase, it is preferable to cooperatively use a combination of the aminopeptidase and the carboxypeptidase and/or oligopeptidase as the peptidases.”  Further, (column 4 lines 52-57) “the order for contacting the proteinase and the peptidase with the material containing the milk casein is not particularly limited as long as the material containing the milk casein may be digested with the proteinase to produce the intermediate peptide which may be digested with the peptidase to obtain the desired tripeptide.”

Therefore the argued two-step method is not inventive.
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793